314 S.W.3d 393 (2010)
In the Matter of the Care and Treatment of Robert BRINKMAN.
Robert Brinkman, Appellant,
v.
State of Missouri, Respondent.
No. ED 91852.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Emmett D. Queener, Columbia, MO, for appellant.
Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Appellant, Robert Brinkman, appeals from a judgment entered upon a jury verdict finding him to be a sexually violent predator ("SVP"), pursuant to sections 632.480 et seq. RSMo (2000). No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).